MEMORANDUM ***
Ronald Porter appeals the district court’s judgment in favor of the Secretary of Navy after a bench trial on his unlawful retaliation claim. We affirm.
The district court did not clearly err in finding that Navy personnel were not motivated by retaliatory animus. Nancy Cleland and Edward Rockdale’s research indicated that it was not appropriate to timecard official time for activities on behalf of another bargaining unit. Sending the letter directly to Porter, while copying his supervisors, is not evidence of a retaliatory motive because it was customary to send such letters to employees— after all it was Porter’s two hours of pay that was at issue — and his supervisors were ultimately responsible for the accuracy of his timecard.
Nor did the district court abuse its considerable discretion in denying Porter’s motions in limine and declining to issue discovery sanctions for failure to comply with Fed.R.Civ.P. 26(a). The failure was harmless given that the case law on which Rockdale and Cleland relied was part of the administrative record that Porter had, and Porter knew about the Navy’s five proposed witnesses because their names, too, were part of the administrative record. With respect to Porter’s post-trial motion, to the extent he complains about “use” of previously undisclosed documents and individuals, he failed to preserve the issue because he didn’t object at trial when the evidence was offered. To the extent that the issue is preserved, the district court did not abuse its discretion in determining that the evidence about which Porter evi*613dently complains was “contextual or background” evidence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.